Exhibit 10.3

Execution Version

AMENDED AND RESTATED STOCK PLEDGE AGREEMENT

THIS AMENDED AND RESTATED STOCK PLEDGE AGREEMENT (this “Agreement”), dated
October 11, 2013, is entered into by and between VITAMIN SHOPPE INDUSTRIES INC.,
a New York corporation (“Pledgor”), with offices at 2101 91st Street, North
Bergen, New Jersey 07047, and JPMORGAN CHASE BANK, N.A., a national banking
association, in its capacity as agent (in such capacity “Pledgee”) for the
Lenders and the other Secured Parties. Any capitalized term not defined herein
shall have the meaning assigned to such term in the Loan Agreement (as
hereinafter defined).

WHEREAS, Pledgor is the owner of one hundred percent (l00%) of the issued and
outstanding shares of Capital Stock of VS Direct Inc., a Delaware corporation
(“VS Direct”), Vitamin Shoppe Mariner, Inc., a Delaware corporation (“VS
Mariner”), Vitamin Shoppe Global, Inc., a Delaware corporation (“VS Global”, and
collectively with VS Direct and VS Mariner, the “Companies”, and each
individually, a “Company”), and may from time to time in the future, subject to
the terms and conditions set forth in the Financing Agreements (as hereinafter
defined), acquire one or more additional Subsidiaries (“Future Subsidiaries”).

WHEREAS , Pledgee and the parties to the Loan Agreement as lenders
(individually, each a “Lender” and collectively, “Lenders”) have entered into
financing arrangements with Pledgor and the Companies (together with Pledgor,
each individually a “Borrower” and collectively, “Borrowers”) pursuant to which
Pledgee and Lenders may make loans and advances and provide other financial
accommodations to Borrowers as set forth in the Amended and Restated Loan and
Security Agreement, dated as of January 20, 2011, by and among Borrowers,
Vitamin Shoppe, Inc., a Delaware corporation formerly known as VS Holdings, Inc.
(“Parent”), Pledgee and Lenders (as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”) and the other agreements, documents and instruments referred
to therein or at any time executed and/or delivered in connection therewith or
related thereto, including, but not limited to, the Guarantees (as defined
below) and this Agreement (all of the foregoing, together with the Loan
Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, being collectively
referred to herein as the “Financing Agreements”);

WHEREAS, Pledgor has absolutely and unconditionally guaranteed the payment and
performance of all now existing and hereafter arising obligations, liabilities
and indebtedness of the Companies to Pledgee and Secured Parties as set forth in
that certain (a) Guarantee dated as of September 25, 2009, executed by Parent
and Vitamin Shoppe in favor of Agent, Lenders and the other Secured Parties,
(b) Guarantee dated as of January 10, 2013, executed by Parent, Vitamin Shoppe,
VS Direct and VS Mariner in favor of Agent, Lenders and the other Secured
Parties, and (c) Guarantee dated as of the date hereof, executed by Parent,
Vitamin Shoppe, VS Direct, VS Mariner and VS Global in favor of Agent, Lenders
and the other Secured Parties (as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced,
collectively, the “Guarantees”); and



--------------------------------------------------------------------------------

WHEREAS, Pledgor desires to pledge to Pledgee, for its benefit and the ratable
benefit of the Lenders and the other Secured Parties, a continuing security
interest in all of the Capital Stock of the Companies, any and all of the Future
Subsidiaries organized under the laws of any jurisdiction within the United
States of America (“Domestic Future Subsidiaries”) and 65% of all the Voting
Stock of Vitapath Canada Limited, an Ontario corporation (the “Canadian
Subsidiary”) and all of the Future Subsidiaries organized under the laws of any
jurisdiction outside of the United States of America (“Foreign Future
Subsidiaries”), in each case as collateral security for the Obligations.

NOW, THEREFORE, in consideration of the foregoing facts the parties hereto agree
as follows (initially capitalized terms used herein without definition shall
have the meanings given in the Loan Agreement):

1. Pledge. Pledgor hereby delivers, pledges and grants a continuing security
interest to Pledgee, for Pledgor’s benefit and the ratable benefit of the
Lenders and the other Secured Parties, in all of the Capital Stock of the
Companies, all of the Capital Stock of each Domestic Future Subsidiary, 65% of
the Voting Stock of the Canadian Subsidiary and 65% of the Voting Stock of each
Foreign Future Subsidiary, whether now or hereafter owned or beneficially owned
by Pledgor, together with all proceeds, replacements, substitutions, newly
issued stock, stock received by reason of a stock split, bonus or any other form
of issue, dividend or distribution with respect to or arising from such stock
(collectively, the “Collateral”). Pledgor shall forthwith deliver to Pledgee the
Collateral together with stock powers in form and substance reasonably
satisfactory to Pledgee duly executed in blank, with signatures guaranteed,
regarding the Collateral; provided, that Pledgor shall deliver to Pledgee a
stock certificate representing 65% of all of the Voting Stock of the Canadian
Subsidiary together with a stock power in form and substance reasonably
satisfactory to Pledgee duly executed in blank no later than thirty (30) days
after the Second Amendment Effective Date (or such later date as determined by
Pledgee in its sole discretion).

2. Obligations Secured. The pledge and security interest effectuated hereby
shall secure the prompt performance and payment in full of any and all
Obligations of Borrowers of every kind, nature and description owing to Pledgee
or any Secured Party arising under or otherwise related to or permitted under
the Guarantees, this Agreement, the Loan Agreement or the other Financing
Agreements.

3. Representations And Warranties Regarding The Collateral. Pledgor represents
and warrants that: (a) all of the shares of stock described in Paragraph 1
hereinabove are fully paid, non-assessable and validly issued; (b) the
Collateral was not issued in violation of any person’s or entity’s preemptive
rights; (c) the Collateral is owned free and clear of any and all security
interests, pledges, options to purchase or sell, redemptions or liens;
(d) Pledgor has full power to convey the Collateral; (e) no financing statements
covering the Collateral are recorded with any cognizant state official or
recording office (other than in favor of Pledgee, for itself and the ratable
benefit of the Lenders and other Secured Parties); and (f) the Collateral is
free and clear of any claims, security interests or liens other than those in
favor of Pledgee.

4. Events Of Default. For purposes herein, “Event of Default” shall mean any
“Event of Default” as defined under the Loan Agreement. Pledgor hereby appoints
Pledgee as its attorney-in-fact to arrange, upon the occurrence and during the
continuance of an Event of Default, for a transfer of the Collateral on the
books of each Company, the Canadian Subsidiary or any Future Subsidiary, as
applicable, to the name of Pledgee or to the name of Pledgee’s nominee.

 

2



--------------------------------------------------------------------------------

5. Voting Rights. During the term of this Agreement, so long as there shall not
occur any Event of Default, Pledgor shall have the right to vote the Collateral
on all corporate questions for all purposes not inconsistent with the terms of
this Agreement. Upon the occurrence and during the continuance of an Event of
Default, Pledgee shall thereafter have, at its discretion, the option to
exercise all voting powers and other corporate rights pertaining to the
Collateral. Pledgee may, upon the occurrence and during the continuance of an
Event of Default, at its option, transfer or register the Collateral or any part
thereof into its own or its nominee’s name.

6. Stock Adjustments And Dividends. If during the term of this Agreement, any
stock dividend, reclassification, readjustment or other change is declared or
made in the capital structure of any Company, the Canadian Subsidiary or any
Future Subsidiary or any option included within the Collateral is exercised, or
both, all new, substituted and additional shares, or other securities, issued to
Pledgor by reason of any such change or exercise shall be delivered to and held
by Pledgee under the terms of this Agreement in the same manner as the
Collateral originally pledged hereunder. Except as expressly permitted under the
terms of the Loan Agreement, if, during the term of this Agreement, any dividend
or other distribution is made on account of the Collateral, Pledgor shall
immediately deliver all such dividends or other distributions to Pledgee in the
same form received and in the same manner as the Collateral pledged hereunder.

7. Warrants And Rights. If during the term of this Agreement, subscription
warrants or any other rights or options shall be issued in connection with the
Collateral, such warrants, rights and options shall be immediately assigned by
Pledgor to Pledgee to be held under the terms of this Agreement in the same
manner as the Collateral originally pledged hereunder.

8. Remedies Upon Default. In addition to the other remedies provided for herein,
in the Loan Agreement, the Guarantees, the other Financing Agreements or
otherwise available under applicable law, upon the occurrence and during the
continuance of an Event of Default:

(a) Pledgee may:

(i) exercise in respect to the Collateral, any one or more of the rights and
remedies available under the New York Uniform Commercial Code and other
applicable law; and

(ii) sell or otherwise assign, give an option or options to purchase or dispose
of and deliver the Collateral (or contract to do so), or any part thereof, in
one or more parcels at public or private sale or sales, at any exchange,
broker’s board or at any of Pledgee’s offices or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash, on credit or for future delivery without assumption of any credit risk,
free of any claim or right of whatsoever kind (including, after any such sale or
assignment is consummated, any right or equity of redemption) of Pledgor, which
claim, right and equity are hereby expressly waived and released. Pledgee or any
Lender shall have the right to the extent permitted by applicable law, upon any
such sale or sales, public or private, to purchase the whole or any part of the
Collateral so sold; provided, however, Pledgor shall not receive any net
proceeds, if any, of any such credit sale or future delivery until cash proceeds
are actually received by Pledgee (which cash proceeds shall be applied by
Pledgee to the Obligations) and after all Obligations have been paid in full. In
case of any sale of all or any part of the Collateral on credit or for future
delivery, the Collateral so sold may be retained by Pledgee until the selling
price is paid by the purchaser thereof, but Pledgee shall incur no liability in
case of the failure of such purchaser to pay for the Collateral so sold and, in
case of such failure, the Collateral may again be sold as herein provided.

 

3



--------------------------------------------------------------------------------

(b) Any notice required to be given by Pledgee of a sale of the Collateral, or
any part thereof, or of any other intended action by Pledgee, which occurs not
less than ten (10) days prior to such proposed action, shall constitute
commercially reasonable and fair notice to Pledgor thereof. If, after the
occurrence of an Event of Default, a statement renouncing or modifying any right
to notification of sale or other intended disposition has been signed by
Pledgor, during the continuance of such Event of Default, no such notification
need be given to Pledgor.

(c) Pledgee shall not be obligated to make any sale or other disposition of the
Collateral, or any part thereof unless the terms thereof shall, in its sole
discretion, be satisfactory to it. Pledgee may, if it deems it reasonable,
postpone or adjourn the sale of any of the Collateral, or any part thereof, from
time to time by an announcement at the time and place of such sale or by
announcement at the time and place of such postponed or adjourned sale, without
being required to give a new notice of sale. Pledgor agrees that Pledgee has no
obligations to preserve rights against prior parties to the Collateral.

(d) Pledgor acknowledges and agrees that Pledgee may comply with limitations or
restrictions in connection with any sale of the Collateral in order to avoid any
violation of applicable law or in order to obtain any required approval of the
sale or of the purchase thereof by any governmental regulatory authority or
official and, without limiting the generality of the foregoing, Pledgor
acknowledges and agrees that Pledgee may be unable to effect a public sale of
any or all the Collateral by reason of certain prohibitions contained in the
federal securities laws and applicable state securities laws, but may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers who will be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof. Pledgor acknowledges and agrees that any such
private sale may result in prices and other terms less favorable to the seller
than if such sale were a public sale. Notwithstanding any such circumstances,
Pledgor acknowledges and agrees that such compliance shall not result in any
such private sale for such reason alone being deemed to have been made in a
commercially unreasonable manner. Pledgee shall not be liable or accountable to
Pledgor for any discount allowed by reason of the fact that the Collateral is
sold in compliance with any such limitation or restriction. Pledgee shall not be
under any obligation to delay a sale of any of the Collateral for the period of
time necessary to permit the issuer of such securities to register such
securities for public sale under the federal securities laws, or under
applicable state securities laws, even if the issuer desires, requests or would
agree to do so.

 

4



--------------------------------------------------------------------------------

(e) Any cash held by Pledgee as Collateral and all cash proceeds received by
Pledgee in respect of any sale of, collection from, or other realization upon
all or any part of the Collateral may, in the discretion of Pledgee, be held by
Pledgee as Collateral for the Obligations and/or then or at any time thereafter
applied, without any marshalling of rights, remedies or assets, and after
payment of any amounts payable to Pledgee or any Lender hereunder and, after
deducting all reasonable costs and expenses of every kind in connection with the
care, safekeeping, collection, sale, delivery or otherwise of any or all of the
Collateral or in any way relating to the rights of Pledgee hereunder (including
reasonable attorneys’ fees and disbursements),to the payment of reduction of the
Obligations. Any surplus of such cash or cash proceeds held by Pledgee and
remaining after payment in full of all the Obligations shall be paid over to
Pledgor or to whomsoever may be lawfully entitled to receive such surplus.

9. Cumulative Remedies. The rights and remedies provided herein are cumulative
and not exclusive of any other rights or remedies provided by law or equity. The
rights and remedies provided herein are intended to be in addition to and not in
substitution of the rights and remedies provided by the Loan Agreement, the
other Financing Agreements or any other agreement or instrument delivered in
connection therewith.

10. Amendments and Waivers. This Agreement may not be modified, supplemented, or
amended, or any of its provisions waived except in a writing signed by Pledgor
and Pledgee.

11. Waiver of Rights. No course of dealing between the parties to this Agreement
or any failure or delay on the part of any such party in exercising any rights
or remedies hereunder shall operate as a waiver of any rights and remedies of
such party or any other party, and no single or partial exercise of any rights
or remedies by one party hereunder shall operate as a waiver or preclude the
exercise of any other rights and remedies of such party or any other party. No
waiver by Pledgee of any breach or default by Pledgor shall be deemed a waiver
of any other previous breach or default or of any breach or default occurring
thereafter.

12. Assignment. The provisions of this Agreement shall be binding upon and inure
to the benefit of the respective successors and assigns of the parties hereto;
provided, however, that except as permitted by the Loan Agreement or the other
Financing Agreements, no interest herein or in or to the Collateral may be
assigned by Pledgor without the prior written consent of Pledgee; and, provided,
further, that Pledgee may assign the rights and benefits hereof to any party
acquiring any interest in the Obligations or any part thereof.

13. Release. At such time as Pledgor shall completely satisfy all of the
Obligations, and the Financing Agreements have been terminated (other than
indemnification and other contingent obligations not yet accrued at such time),
other than upon enforcement of Pledgee’s remedies under the Loan Agreement or
the other Financing Agreements after an Event of Default, Pledgee will, at
Pledgor’s sole cost and expense, execute and deliver to Pledgor a release or
other instrument as may be necessary or proper to release Pledgor’s lien in the
Collateral and return to Pledgor all stock certificates and stock powers
relating to this Agreement which are in its possession, subject to any
dispositions thereof which may have been made by Pledgee pursuant hereto.

 

5



--------------------------------------------------------------------------------

14. Effect of this Agreement; Severability. The Financing Agreements (including
without limitation this Agreement) and any instruments or documents delivered or
to be delivered in connection herewith and therewith, represent the entire
agreement and understanding concerning the subject matter hereof and thereof
between the parties hereto and thereto, and supersede all other prior
agreements, understandings, negotiations and discussions, representations,
warranties, commitments, proposals, offers and contracts concerning the subject
matter hereof and thereof, whether oral or written. This Agreement is a
supplement to, and is hereby incorporated into, the Financing Agreements and
made a part thereof. If any clause or provision of this Agreement shall be held
invalid or unenforceable, in whole or in part, in any jurisdiction, such
invalidity or unenforceability shall attach only to such clause or provision, or
part thereof, in such jurisdiction, and shall not in any manner affect such or
any other clause or provision in any other jurisdiction. Notwithstanding
anything contained in this Agreement, in the event that any provisions of this
Agreement are deemed to conflict or be inconsistent with the Loan Agreement, the
provisions of the Loan Agreement shall govern. Capitalized terms not defined in
this Agreement shall have the meanings ascribed to such terms in the Loan
Agreement.

15. Notices. All notices, requests and demands to or upon Pledgor or Pledgee
under this Agreement shall be given to the addresses designated in and in the
manner prescribed by the Loan Agreement.

16. Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

(a) The validity, interpretation and enforcement of this Agreement and any
dispute arising out of the relationship between the parties hereto, whether in
contract, tort, equity or otherwise, shall be governed by the internal laws of
the State of New York but excluding any principles of conflicts of law or other
rule of law that would cause the application of the law of any jurisdiction
other than the laws of the State of New York.

(b) Pledgor and Pledgee irrevocably consent and submit to the non-exclusive
jurisdiction of the State of New York and the State and Federal courts located
in the Borough of Manhattan, County of New York, State of New York and the
United States District Court for the Southern District of New York, whichever
Pledgee may elect, and waive any objection based on venue or forum non
conveniens with respect to any action instituted therein arising under this
Agreement or in any way connected with or related or incidental to the dealings
of the parties hereto in respect of this Agreement or the transactions related
hereto whether now existing or hereafter arising, and whether in contract, tort,
equity or otherwise, and agree that any dispute with respect to any such matters
shall be heard only in the courts described above (except that Pledgee shall
have the right to bring any action or proceeding against Pledgor or the
Collateral in the courts of any other jurisdiction which Pledgee deems necessary
or appropriate in order to realize on the Collateral or to otherwise enforce its
rights against Pledgor or the Collateral).

(c) Pledgor hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by certified mail (return
receipt requested) directed to its address set forth in the Loan Agreement and
service so made shall be deemed to be completed five (5) days after the same
shall have been so deposited in the U.S. mails, or, at Pledgee’s option, by
service upon Pledgor in any other manner provided under the rules of any such
courts. Within thirty (30) days after such service, Pledgor shall appear in
answer to such process, failing which Pledgor shall be deemed in default and
judgment may be entered by Pledgee against Pledgor for the amount of the claim
and other relief requested.

 

6



--------------------------------------------------------------------------------

(d) PLEDGOR AND PLEDGEE EACH HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR THE TRANSACTIONS RELATED HERETO WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE. PLEDGOR AND PLEDGEE EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY AND THAT PLEDGOR OR PLEDGEE MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

17. Further Assurances. Pledgor covenants and agrees that: (a) it will execute
and deliver, or cause to be executed and delivered, all such other stock powers,
proxies, instruments and documents as Pledgee may reasonably request from time
to time in order to perfect and protect the security interests granted or
purported to be granted hereunder (including without limitation the security
interest granted in any Capital Stock of any Future Subsidiary) or otherwise to
carry out the provisions and purposes hereof, and (b) it will take all such
other action, as Pledgee may reasonably request from time to time in order to
perfect and protect the security interests granted or purported to be granted
hereunder (including without limitation the security interest granted in any
Capital Stock of any Future Subsidiary) or otherwise to carry out the provisions
and purposes hereof. For purposes of defining security interest perfection,
Pledgor further agrees that any Collateral which is in transit to Pledgee shall
be deemed to be in Pledgee’s possession. Pledgor warrants and represents that
none of the Collateral constitutes margin securities for the purposes of
Regulations T, U or X, and also warrants and represents that none of the
proceeds of any loans made by Pledgee or the Lenders to Pledgor will be used to
purchase or carry any margin stock.

18. Counterparts, etc. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Agreement by telefacsimile or other electronic transmission
shall have the same force and effect as the delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile or other electronic transmission shall also
deliver an original executed counterpart, but the failure to do so shall not
affect the validity, enforceability or binding effect of this Agreement.

*    *    *

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first above written.

 

PLEDGOR: VITAMIN SHOPPE INDUSTRIES INC. By:     Name:   Anthony N. Truesdale
Title:   Chief Executive Officer

 

[SIGNATURE PAGE TO AMENDED AND RESTATED STOCK PLEDGE AGREEMENT –

VITAMIN SHOPPE INDUSTRIES INC.]



--------------------------------------------------------------------------------

PLEDGEE: JPMORGAN CHASE BANK, N.A., as Agent By:     Name:   Nisha Gupta Title:
  Authorized Officer

 

[SIGNATURE PAGE TO AMENDED AND RESTATED STOCK PLEDGE AGREEMENT –

VITAMIN SHOPPE INDUSTRIES INC.]